DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Species Election filed on 01/05/2022 electing Species I (Fig. 1).  Claims 1 – 21 are pending.


Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1) in the reply filed on 01/05/2022 is acknowledged.
Claims 7, 10, 11 - 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Fig. 2) or Species III (Fig. 3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.  Examiner notes that Claim 20 recites similar limitations as Claim 7 that was non-elected by Applicant.  Consequently, Examiner withdraws Claim 20 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Species II (Fig. 2) or Species III (Fig. 3), there being no allowable generic or linking claim.  Claim 11, last two lines recite “…a free power turbine (68) driven by expansion of the high energy exhaust gas flow and configured to drive an output shaft (70)” which is illustrated in non-elected Species II (Fig. 2).  Elected Species I (Fig. 1) does not illustrate the limitations of the last two lines of Claim 11.  Consequently, Examiner withdraws Claims 11 - 14 from further consideration pursuant .

Drawings
Figs. 1, 2, and 3 are objected to under 37 CFR 1.84(1) and 1.84(o) because the same line type, in this case a solid line, was used to illustrate the flow paths of four different substances: ammonia fuel (42 and 44), heat transfer circuit (pair of arrows between 38 and 46 – Fig. 1), electricity (84 – Fig. 3), and control signals from controller (78 – Figs. 1 - 3).  Applicant is required to illustrate the different flow lines using different line types, e.g., solid line, heavy solid line, double lines, dashed line, dot-dashed line, and dot-dot-dashed line, and include a legend as required by 37 CFR 1,84(o) indicating the specific flow path associated with a particular line type so that a reader would be appraised of the different flow circuits and control lines (typically a dashed line) without having to read the entire specification in order to figure out Figs. 1 – 3.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 “ammonia fuel storage tank assembly configured to store a liquid ammonia fuel”, “thermal transfer assembly configured to transform the liquid ammonia fuel into a vaporized ammonia based fuel”, and “energy conversion device configured to use the vaporized ammonia based fuel from the turbo-expander to generate a work output”.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines defined assembly as “5. A: The fitting together of manufactured parts into a complete machine, structure, or unit of a machine. B: a collection of parts so assembled”.  See MPEP 2181(I) where “configured to” was a transition/linking word similar to “means for”.
Claim 15 “energy conversion device” interpreted as ‘device for energy conversion’.  See MPEP 2181(I)(A) where “device for” was among a list of list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).
Claim 17 “thermal transfer assembly”.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines defined assembly as “5. A: The fitting together of manufactured parts into a complete machine, structure, or unit of a machine. B: a collection of parts so assembled”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitations “ammonia fuel storage tank assembly configured to store a liquid ammonia fuel”, “thermal transfer assembly configured to transform the liquid ammonia fuel into a vaporized ammonia based fuel”, and “energy conversion device configured to use the vaporized ammonia based fuel from the turbo-expander to generate a work output” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim 15 limitation “energy conversion device” interpreted as ‘device for energy conversion’ invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Claim 17 limitation “thermal transfer assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Paragraphs [0003] – [0023] merely repeat the limitations of Claims 1 – 21 without any additional details.  The remaining paragraphs [0029] – [0047] under the Detailed Description heading similarly fail to clearly link the structure, material, or acts for performing the entire claimed function when said paragraph discloses one of the three “assembly” recited in the first sentence of this paragraph.  Webster’s Ninth New Collegiate Dictionary, published in 1990 defines defined assembly as “5. A: The fitting together of manufactured parts into a complete machine, structure, or unit of a machine. B: a collection of parts so assembled”.  Consequently, the original Specification failed to clearly disclose the scope of each one of the three “assembly” recited in the first sentence of this paragraph.  Therefore, the claim is indefinite and is rejected under 35 Claims 2 – 6, 8, and 9 depend from Claim 1 and are rejected for the same reasons.  Claims 16, 17, 19, and 21 depend from Claim 15 and are rejected for the same reasons.  Claim 21 depends from Claim 17 and is rejected for the same reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 9, 15 – 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088102A1) in view of Callas (8,220,268B2).
Regarding Claim 1, Roberge teaches, in Figs. 1 - 3, the invention as claimed, including an energy extraction system, comprising: a fuel storage tank assembly (46) [As discussed above, this limitation invokes 112(f) interpretation and is interpreted as just a fuel storage tank] configured to store a liquid fuel (Paras. [0011] and [0016], 
Roberge is silent on said liquid fuel is liquid ammonia fuel.  Callas teaches, in the sole figure and Col. 1, ll. 20 - 25, a similar energy extraction system where the liquid fuel was liquid ammonia fuel, i.e., anhydrous ammonia (NH3), because combustion of ammonia fuel produced little to no “greenhouse” gases like carbon dioxide because ammonia molecules did not have any carbon atoms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge with the liquid ammonia fuel of Callas because all the claimed elements, i.e., the liquid fuel storage tank, the heat exchanger/vaporizer, the turbo-expander, the combustion chamber, and the liquid fuel MPEP 2143(B).  Callas teaches, in Col. 1, ll. 20 – 25, that vaporizing the liquid ammonia into gaseous ammonia enhanced the combustion of said gaseous ammonia.
Re Claim 2, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, further comprising a liquid pump (40) [Examiner notes that the phrase “configured to increase a pressure of the liquid ammonia fuel to a pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank” is a statement of intended use and the structure of the device as taught by Roberge can perform the function because the designed and intended use of liquid pumps was to output a pumped liquid at a higher pressure than the pressure at the pump inlet.] configured to increase a pressure of the liquid ammonia fuel to a pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank.
Re Claim 4, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, wherein the energy conversion device includes a combustor (24, 124), and the vaporized fuel is mixed with air (Para. [0013], 
Re Claim 8, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above; except, wherein the thermal transfer assembly is configured to heat the ammonia fuel to decompose at least a portion of the ammonia fuel into hydrogen and nitrogen.  Callas further teaches, in Col. 1, ll. 20 - 25, that vaporizing the liquid ammonia into gaseous ammonia and decomposing, i.e., cracking, the gaseous ammonia into hydrogen gas and nitrogen gas facilitated enhanced combustion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, with the thermal transfer assembly configured to heat the ammonia fuel to decompose at least a portion of the ammonia fuel into hydrogen and nitrogen to facilitate enhanced combustion.
Re Claim 9, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, wherein the thermal transfer assembly (34, 36, 134, 136, 152) is disposed before the turbo-expander (38).

Regarding Claim 15, Roberge teaches, in Figs. 1 - 3, the invention as claimed, including a method of operating an energy extraction system, comprising: transforming a fuel in a liquid form (Paras. [0011] and [0016], cryogenic fuel was a gaseous fuel at standard room temperature and pressure that was cooled and pressurized into a liquid fuel to facilitate reducing the size/volume, weight, and cost of the fuel tank (46) since a liquid fuel occupied less volume than an equivalent amount of gaseous fuel) to a vaporized fuel (heating the liquid fuel resulted in a phase change to gaseous fuel); 
Roberge is silent on said liquid fuel is liquid ammonia fuel.  Callas teaches, in the sole figure and Col. 1, ll. 20 - 25, a similar energy extraction system where the liquid fuel was liquid ammonia fuel, i.e., anhydrous ammonia (NH3), because combustion of ammonia fuel produced little to no “greenhouse” gases like carbon dioxide because ammonia molecules did not have any carbon atoms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge with the liquid ammonia fuel of Callas because all the claimed elements, i.e., the liquid fuel storage tank, the heat exchanger/vaporizer, the turbo-expander, the combustion chamber, and the liquid fuel being ammonia, were known in the art, and one skilled in the art could have substituted the liquid ammonia fuel of Callas with the liquid cryogenic fuel of Roberge, with no change in their respective functions, to yield predictable results, i.e., the liquid ammonia fuel would have been heated in one or more heat exchangers into a gaseous fuel that drove a turbo-expander to generate rotational mechanical work and then said gaseous ammonia would have been combusted in a combustion chamber to generate work output. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Callas 
Re Claim 16, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, pressurizing (by fuel pump 40) the fuel in the liquid form to a first pressure greater than a pressure of the fuel stored in a fuel storage tank.  The designed and intended use of liquid fuel pumps was to output a pumped liquid fuel at a higher pressure than the pressure of the fuel received at the pump inlet.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the fuel pump of the combination of Roberge, i.v., Callas, would have pressurized the ammonia fuel in the liquid form to a first pressure greater than a pressure of the ammonia fuel stored in a fuel storage tank.
Re Claim 17, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, in Para. [0026], transforming the fuel within a thermal transfer assembly (34, 36, 134, 136, 152) [As discussed above, this limitation invokes 112(f) interpretation and is interpreted as just a heat exchanger] in thermal communication with a heat source.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Roberge, i.v., Callas, would have transformed the ammonia fuel within a thermal transfer assembly in thermal communication with a heat source because the liquid ammonia fuel absorbed heat from the heat exchangers to facilitate the phase change into gaseous ammonia fuel.
Claim 18, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above, and Roberge further teaches, wherein the energy conversion device comprises a combustor (24, 124) where the vaporized fuel is mixed with air (Para. [0013], last sentence) and ignited to generate a high energy exhaust gas flow (combustion gases that were expanded through a turbine (28, 30 – Figs. 1 and 3 or 128, 130 – Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Roberge, i.v., Callas, would have mixed the gaseous ammonia fuel with air and ignited the mixture to generate a high energy exhaust gas flow.
Re Claim 21, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above; except, decomposing at least a portion of the ammonia fuel into hydrogen and nitrogen with exposure to heat in the thermal transfer assembly. Callas further teaches, in Col. 1, ll. 20 - 25, that vaporizing the liquid ammonia into gaseous ammonia and decomposing, i.e., cracking, the gaseous ammonia into hydrogen gas and nitrogen gas facilitated enhanced combustion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, with the step of decomposing at least a portion of the ammonia fuel into hydrogen and nitrogen with exposure to heat in the thermal transfer assembly to facilitate enhanced combustion as taught by Callas.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088102A1) in view of Callas (8,220,268B2) in view of Engineering ToolBox, (2018). Ammonia - Properties at Gas-Liquid Equilibrium Conditions. [Available at: https://www.engineeringtoolbox.com/ammonia-gas-liquid-equilibrium-condition-properties-temperature-pressure-boiling-curve-d_2013.html [Accessed 02/10/2022], hereinafter “Engineering ToolBox”.
Re Claim 3, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above; except, wherein the ammonia fuel storage tank assembly is configured to store the liquid ammonia fuel under a temperature and pressure that is different than an ambient temperature and pressure.  Engineering ToolBox teaches on Pg. 1, that ammonia was a gas at standard conditions, e.g., ambient room temperature of 70° F and ambient pressure of 1 atmosphere.  Engineering ToolBox teaches on Pg. 2 the phase diagram of ammonia showing a curved line between the triple point and the critical point where the liquid phase were the temperatures and pressures above said curved line and the gaseous phase were the temperatures and pressures below said curved line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roberge, i.v., Callas, so that the ammonia fuel storage tank assembly (liquid fuel tank) stored the liquid ammonia fuel under a temperature and pressure that is different than an ambient temperature and pressure to facilitate the liquid ammonia fuel remaining in the liquid phase.


Claims 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (2020/0088102A1) in view of Callas (8,220,268) in view of Linhardt (3,966,362) in view of Rollins (7,131,259).
Re Claim 5, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above.  Roberge, i.v., Callas, teach an energy extraction system, i.e., base device, upon which the claimed invention can be seen as an improvement.  Roberge, i.v., Callas, is silent on wherein the turbo-expander is coupled to drive a compressor in flow communication with the combustor, the compressor pressurizing air to be mixed with the vaporized ammonia based fuel in the combustor.  However, Roberge further teaches, in Para. [0011], that the turbo-expander (gaseous fuel turbine) can drive fuel pumps, electrical generators, and other external systems.  Roberge further teaches, in Figs. 1 – 3, a compressor (20, 22 – Figs. 1 and 3 and 120, 122 – Fig. 2) configured to pressurize air (Designed and intended function of the air compressors) and communicate the pressurized air to the combustor (24 – Figs. 1 and 3 and 124 – Fig. 2).
Linhardt teaches, in Figs. 3 and 4 and Col. 5, ll. 15 - 40, a turbo-expander (32) that was coupled (shaft 52) to drive a compressor (31, 33) for pressurizing air to be mixed with ammonia in a reaction chamber (94).  Rollins teaches, in Col. 4, ll. 17 – 22, that in Brayton cycle combustion engines, i.e., gas turbines, approximately 2/3 (~66%) of the energy produced by the turbine section by expanding combustion gases from the combustor section was required to drive the compressor section with the remaining 1/3 (~33%) available to drive a load.
Thus, improving a particular device (energy extraction system), based upon the teachings of such improvement in Linhardt and Rollins, would have been obvious to one MPEP 2143(C).
Re Claim 6, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above and Roberge further teaches, further comprising a liquid pump (40) [Examiner notes that the phrase “configured to increase a pressure of the liquid ammonia fuel to a first pressure greater than a pressure of the liquid ammonia fuel in the ammonia fuel storage tank, wherein the first pressure is greater than a pressure of the vaporized ammonia based fuel communicated to the combustor” is a statement of intended use and the structure of the device as taught by Roberge can perform the function because the designed and intended use of liquid pumps was to output a 

Re Claim 19, Roberge, i.v., Callas, teaches the invention as claimed and as discussed above.  Roberge, i.v., Callas, teach a method of operating an energy extraction system, i.e., base method, upon which the claimed invention can be seen as an improvement.  Roberge, i.v., Callas, is silent on said turbo-expander is coupled to a 
Linhardt teaches, in Figs. 3 and 4 and Col. 5, ll. 15 - 40, a turbo-expander (32) that was coupled (shaft 52) to drive a compressor (31, 33) for pressurizing air to be mixed with ammonia in a reaction chamber (94).  Rollins teaches, in Col. 4, ll. 17 – 22, that in Brayton cycle combustion engines, i.e., gas turbines, approximately 2/3 (~66%) of the energy produced by the turbine section by expanding combustion gases from the combustor section was required to drive the compressor section with the remaining 1/3 (~33%) available to drive a load.
Thus, improving a particular method (method of operating an energy extraction system), based upon the teachings of such improvement in Linhardt and Rollins, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the method of operating an energy extraction system of Roberge, i.v., Callas, and the results would have been predictable and readily recognized, that utilizing the turbo-expander to drive an air compressor in flow communication with the combustor where the compressed air would be mixed with the vaporized ammonia based fuel and combusted to generate hot combustion gases to drive a turbine or produce thrust would MPEP 2143(C).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741